J-S22036-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                      IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

TODD RICHARD OYLER,

                            Appellant                  No. 1440 MDA 2016


                 Appeal from the Order Entered August 2, 2016
                in the Court of Common Pleas of Adams County
               Criminal Division at No.: CP-01-CR-0001246-2015


BEFORE: SHOGAN, J., MOULTON, J., and PLATT, J.*

JUDGMENT ORDER BY PLATT, J.:                            FILED APRIL 19, 2017

        Appellant, Todd Richard Oyler, appeals from the trial court’s order

denying his motion to continue his jury trial.        We quash this appeal as

interlocutory and remand to the trial court.

        We take an abbreviated procedural history of this matter from our

review of the certified record.         On January 11, 2016, the Commonwealth

filed an information charging Appellant with several sex offenses against a

child. On August 1, 2016, Appellant filed a motion requesting a continuance

of his jury trial, pending our Supreme Court’s decision in Commonwealth

v. Ricker, 120 A.3d 349 (Pa. Super. 2015), appeal granted, 135 A.3d 175

(Pa. 2016) (holding defendant does not have state or federal constitutional

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S22036-17



right to confront witness against him at preliminary hearing and that prima

facie case may be established by Commonwealth through hearsay evidence

alone). (See Motion to Continue Trial Generally, 8/01/16, at 3). On August

2, 2016, the trial court entered an order denying the motion. (See Order,

8/02/16).     On September 1, 2016, Appellant filed a notice of appeal from

that order. (See Notice of Appeal, 9/01/16).1 On appeal, he argues, inter

alia, that the issue under review in Ricker is identical to the issue in the

instant matter, because the Commonwealth based its entire case at the

preliminary hearing on hearsay from a police officer. (See Appellant’s Brief,

at 7).

         Preliminarily, we must consider the propriety of this appeal. The trial

court and the Commonwealth maintain that Appellant has improperly

appealed from an interlocutory order. (See Trial Court Opinion, 10/06/16,

at 3-5; Commonwealth’s Brief, at 13-14). Upon review, we agree.

         “[T]he appealability of an order directly implicates the jurisdiction of

the court asked to review the order.” Commonwealth v. Brister, 16 A.3d

530, 533 (Pa. Super. 2011) (citations omitted).          “[T]here are few legal

principles as well settled as that an appeal lies only from a final order, unless

otherwise permitted by rule or by statute.” Commonwealth v. Garcia, 43
____________________________________________


1
  Counsel for Appellant filed a late court-ordered concise statement of errors
complained of on appeal. See Pa.R.A.P. 1925(b). The trial court entered an
opinion on October 6, 2016. See Pa.R.A.P. 1925(a). Because we lack
jurisdiction over this appeal, we need not address this procedural defect.



                                           -2-
J-S22036-17



A.3d 470, 477 (Pa. 2012) (citation omitted). Generally, a final order “is any

order that: (1) disposes of all claims and of all parties[.]”             Pa.R.A.P.

341(b)(1). “As such, a criminal defendant may generally only appeal from a

judgment of sentence.” Commonwealth v. Jackson, 849 A.2d 1254, 1256

(Pa. Super. 2004) (citation omitted).            A trial court’s decision to deny a

continuance is an interlocutory ruling, which neither ends the litigation nor

disposes of a case entirely. See Commonwealth v. Buckshaw, 640 A.2d

908, 910 (Pa. Super. 1994).

       Here, the trial court’s August 2, 2016 order does not dispose of any

claim or any party, and is an interlocutory decision on its face.2

Consequently, we lack jurisdiction at this time to review Appellant’s claims.

Accordingly, we quash this appeal.

       Appeal quashed. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/19/2017



____________________________________________


2
  Contrary to Appellant’s position, the order is not appealable as a collateral
order. (See Response to Rule to Show Cause, 9/30/16, at 1).



                                           -3-